Per Curiam.
The only assignments of error, other than formal ones, brought up for consideration are based upon exceptions to various portions of the charge as given to the jury. The charge, as set forth in the case on appeal, covers forty-eight printed pages, and when read disconnectedly there are portions which are not free from error. However, when read contextually in the light of the allegations in the pleadings, and of evidence offered by the respective parties, the Court holds that prejudicial error is not made to appear.
Hence, in the judgment below there is
No error.